Citation Nr: 0624499	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  05-06 841	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to a compensable rating for the service connected 
bilateral hearing loss.



ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel









INTRODUCTION

The veteran had active service from October 1963 to September 
1966.

This appeal arises from a July 2004 rating decision of the 
Muskogee, Oklahoma Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On the February 2005 substantive appeal, the veteran 
requested a Travel Board hearing.  In April 2006, written 
notice informing the veteran of the scheduling of a May 2006 
Travel Board hearing was sent.  A review of the record shows 
that a request was made to postpone the May 2006 Travel Board 
hearing as the veteran was out of the country.  Good cause 
having been demonstrated, the veteran's Travel Board hearing 
should be rescheduled for the next available hearing date.  
See 38 C.F.R. § 20.704 (2005).

Accordingly, this case must be REMANDED for the following:

The veteran should be scheduled for a 
personal hearing before a traveling 
member of the Board of Veterans' Appeals 
on the next available date.

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to afford 
the veteran due process of law.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



